[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court finds that the plaintiff has failed to prove a written CT Page 8738 agreement and, therefore, finds for the defendant on that issue.
However, the court does find for the plaintiff on the issue of an oral agreement.
The court, therefore, awards the plaintiff $14,075.50 due for legal fees since June 1, 1998 and also awards interest at the rate of 10% per year from June 15, 1998 to July 15, 2000 for total interest of $4,105.35. Total judgment $18,180.85 plus costs.
D. Michael Hurley, Judge Trial Referee